DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Election/Restrictions
Applicant’s election without traverse of claims 17-30 in the reply filed on 11/18/2020 is acknowledged.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the one or more sulfur-vulcanizable rubbers" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claims 18-26 are subjected to similar rejection since they all carry deficiency of claim 17.
Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which 
Claims 17-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,556,921 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variant of each other.
Regarding claim 17, claim 1 of US Pat. No.: 9,556,921 discloses a method for preparing an air spring sleeve, the method comprising: 
preparing an outer layer, an inner layer and at least one reinforcing layer, where said layers are each formed from an identical composition, and where said composition comprises one or more sulfur-vulcanizable rubbers excluding epichlorohydrin;
depositing the one or more reinforcing layers between the inner layer and outer layer (corresponding to outer layer and a first reinforcing layer to form an off balance skim layer and second reinforcing layer onto the first reinforcing layer); 
and at least partially curing the sleeve. 
Regarding claim 18, claim 2 of US Pat. No.: 9,556,921 discloses where the one or more sulfur-vulcanizable rubbers are selected from the group consisting of polyisoprene rubber, natural rubber, styrene/butadiene rubber, polybutadiene, polybutadiene rubber, neoprene, ethylene/propylene rubber, ethylene/propylene/diene rubber, acrylonitrile/butadiene rubber, 
Regarding claim 19, claim 3 of US Pat. No.: 9,556,921 discloses where the composition further comprises at least one ingredient selected from the group consisting of curing agents, cure activators, retarders, plasticizes, processing oils, resins, reinforcing resins, tackifying agents, fillers, pigments, fatty acids, zinc oxide, magnesium oxide, waxes, peptizing agents, and combinations thereof.
Regarding claim 20, claim 4 of US Pat. No.: 9,556,921 discloses where the composition further comprises from about 1 to about 5 parts by weight of antiozonant.
Regarding claim 21, claim 5 of US Pat. No.: 9,556,921 discloses where the composition further comprises from about 0.5 to about 3 parts by weight fatty acids, per hundred parts rubber.
Regarding claim 22, claim 6 of US Pat. No.: 9,556,921 discloses where the composition further comprises from about 2 to about 5 parts by weight zinc oxide, per hundred parts rubber.
Regarding claim 23, claim 7 of US Pat. No.: 9,556,921 discloses where the composition further comprises from about 0.1 to about 5 parts by weight vulcanization accelerator, per hundred parts rubber.
Regarding claim 24, claim 8 of US Pat. No.: 9,556,921 discloses where the composition further comprises from about 1 to about 5 parts by weight wax, per hundred parts rubber.

Regarding claim 26, claim 10 of US Pat. No.: 9,556,921 discloses where the composition further comprises from about 1 to about 50 parts by weight of one or more processing aids selected from the group consisting of aromatic processing oils, naphthenic processing oils, and paraffinic processing oils, per hundred parts rubber.
Regarding claim 27, claim 1 of US Pat. No.: 9,556,921 discloses a method for preparing an air spring sleeve, the method comprising: 
preparing an outer layer, an inner layer and at least one reinforcing layer, where said layers are each formed from an identical composition, and where said composition comprises one or more sulfur-vulcanizable rubbers excluding epichlorohydrin;
depositing the one or more reinforcing layers between the inner layer and outer layer (corresponding to outer layer and a first reinforcing layer to form an off balance skim layer and second reinforcing layer onto the first reinforcing layer); 
and at least partially curing the sleeve. 
It would have been obvious to a person of ordinary skill in the art at the time of invention to provide building machine comprising a series of rollers or drums to stack elastomeric layers on top of each other to comprise an air spring sleeve. 
Regarding claim 28, claim 13 of US Pat. No.: 9,556,921 discloses where the sleeve comprises at least two reinforcing layers.
Regarding claim 29, claim 14 of US Pat. No.: 9,556,921 discloses where the reinforcing layer includes reinforcing elements, and where the reinforcing elements are at a bias angle.
Regarding claim 30, claim 15 of US Pat. No.: 9,556,921 discloses where the cured sleeve has a thickness of from about 0.06 inches to about 0.49 inches.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VISHAL I PATEL/Primary Examiner, Art Unit 1746